DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments filed 1/19/22 have been entered and considered.  Newly admitted claim 21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, lines 5, 9 and 12 refer to first, second, third and fourth interfaces which are not in the specification nor drawings.  Those limitations are deemed to be new matter.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneda et al (8,115,256 B2).
3.	Regarding claim 1, Yoneda et al discloses a semiconductor device (Figure 21), comprising: a substrate (Figure 21, reference 71) of a first type (column 9, line 58); a first doped region of a second type (Figure 21, references 77 and 78) embedded within the substrate (Figure 21, reference 71) and having a first portion (Figure 21, reference 77) and a second portion (Figure 21, reference 78), the second portion (Figure 21, reference 78) of the first doped region (Figure 21, references 77 and 78) being in contact with the substrate (Figure 21, reference 71) at a first interface (Figure 21, area directly above references 77 and 78) and a second interface (Figure 21, area directly below references 77 and 78); a first gate electrode (Figure 21, reference 87) disposed above the substrate (Figure 21, reference 71) and between the first portion (Figure 21, reference 77) and the second portion (Figure 21, reference 78) of the first doped region (Figure 21, references 77 and 78); and a well region (Figure 21, reference 72) of a second type (column 9, line 56) and embedded within the substrate (Figure 21, reference 71), the well region being in contact with the substrate (Figure 21, reference 71) at a third interface (Figure 21, area directly above reference 72 and directly below reference 83) and a fourth interface (Figure 21, area directly below the lowermost point of reference 72 at reference 71), wherein the well region (Figure 21, reference 72) is in contact with the second portion (Figure 21, reference 78) of the first doped region (Figure 21, references 77 and 78), and a distance between the first interface and the second interface (Figure 21, area directly above and below references 77 and 78) is greater than a distance between the third interface and the fourth interface (Figure 21, area directly above and below reference 72).
4.	Regarding claim 2, Yoneda et al discloses further comprising a blocking layer (Figure 21, lines 91a-91g) disposed on the first doped region (Figure 21, reference 91e), wherein the blocking layer (Figure 21, lines 91a-91g) partially covers (Figure 21, reference 91f)  the first gate electrode (Figure 21, reference 86) and exposes a portion (Figure 21, reference 87) of the first gate electrode (Figure 21, reference 85).
5.	Regarding claim 3, Yoneda et al discloses further comprising a blocking layer (Figure 21, lines 91a-91g) disposed on the first doped region (Figure 21, references 77 and 78), wherein the blocking layer (Figure 21, lines 91a-91g) partially covers the second portion (Figure 21, reference 91g) of the first doped region (Figure 21, references 77 and 78) and partially exposes (Figure 21, reference 78, directly below reference 87) the second portion (Figure 21, reference 78) of the first doped region (Figure 21, references 77 and 78).
6.	Regarding claim 4, Yoneda et al discloses wherein an edge of the blocking layer (Figure 21, lines 91a-91g) is spaced apart from an edge of the well region (Figure 21, reference 72) by a first distance.
7.	Regarding claim 5, Yoneda et al discloses wherein the first distance ranges from about 0.1 um (micrometer) to about 0.8 um (Figure 21).
8.	Regarding claim 6, Yoneda et al discloses wherein a width of the well region (Figure 21, reference 72) ranges from about 0.55 um to about 1.55 um.
9.	Regarding claim 7, Yoneda et al discloses wherein the first doped region (Figure 21, references 77 and 78) includes dopants of the second type (column 10, line 6).
10.	Regarding claim 8, Yoneda et al discloses further comprising a second doped region (Figure 21, reference 81) embedded within the first doped region (Figure 21, references 77 and 78), wherein the second doped region (Figure 21, reference 81) includes dopants of different type (column 10, line 22) from that of the first doped region (Figure 21, references 77 and 78).
11.	Regarding claim 9, Yoneda et al discloses wherein the second doped region (Figure 21, reference 81) is in contact (Figure 21, reference 73) with the well region (Figure 21, reference 72) embedded within the substrate (Figure 21, reference 71).
12.	Regarding claim 10, Yoneda et al discloses wherein an edge of the first gate electrode (Figure 21, reference 85) is spaced apart from an edge of the well region (Figure 21, reference 72) by a first distance.
13.	Regarding claim 11, Yoneda et al discloses wherein the first distance ranges from about 1.45 um to about 1.95 um (Figure 21, reference 72a).
14.	Regarding claim 21, Yoneda et al discloses wherein the first gate electrode (Figure 21, reference 85)is disposed on a surface of the substrate (Figure 21, reference 71 uppermost surface), and the well region (Figure 21, reference 72) is separated from the surface of the substrate (Figure 21, reference 71 uppermost surface) by the second portion (Figure 21, reference 78) of the first doped region (Figure 21, references 77 and 78).
Claim(s) 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voldman(US 2011/0039378 A1).
15.	Regarding claim 12, Voldman discloses a semiconductor device (Figure 5), comprising: a substrate (Figure 5, reference 140); a well region (Figure 5, reference 250) embedded within the substrate (Figure 5, reference 140); a first doped region (Figure 5, references 230) disposed above and in contact with the well region (Figure 5, reference 250), wherein the first doped region (Figure 5, reference 230) includes dopants of a first type (paragraph 0037) and the well region (Figure 5, reference 250) includes dopants of the first type (paragraph 0037) and a width of the first doped region (Figure 5, references 230) is greater than a width of the well region (Figure 5, reference 250 uppermost point).
16.	Regarding claim 13, Voldman discloses further comprising a blocking layer (Figure 5, reference 256) disposed on the first doped region (Figure 5, reference 230) and exposing a portion of the first doped region (Figure 5, reference 230).
17.	Regarding claim 14, Voldman discloses further comprising a first contact (Figure 5, reference 245) in contact with the exposed portion of the first doped region (Figure 5, reference 240).
18.	Regarding claim 15, Voldman discloses further comprising a second contact (Figure 5, reference 225) in contact with the exposed portion of the first doped region (Figure 5, reference 230), wherein the second contact (Figure 5, reference 225) is disposed closer to an edge of the blocking layer (Figure 5, reference 256) than the first contact (Figure 5, reference 245).
19.	Regarding claim 16, Voldman discloses further comprising a second doped region (Figure 5, reference 240) in contact with the first doped region (Figure 5, reference 230) and the well region (Figure 5, reference 250).
20.	Regarding claim 17, Voldman discloses wherein the second doped region (Figure 5, reference 240) includes dopants of a different type from those of the first doped region (Figure 5, reference 230) and the well region (Figure 5, reference 250)
21.	Regarding claim 18, Voldman discloses wherein a width of the second doped region (Figure 5, reference 240) is different from a width of the well region (Figure 5, reference 250).
22.	Regarding claim 19, Voldman discloses a method of manufacturing a semiconductor device, comprising: forming a substrate of a first type (Figure 5, reference 140); forming a well region (Figure 5, reference 250) of a second type within the substrate (Figure 5, reference 140); forming a first doped region (Figure 5, reference 230) above and in contact with the well region (Figure 5, reference 250) to separate the well region (Figure 5, reference 250) from a surface of the substrate (Figure 5, reference 140), wherein the first doped region includes dopants of the second type (paragraph 0037) and a width of the first doped region (Figure 5, reference 230) is greater than a width of the well region (Figure 5, reference 250, uppermost point).
23.	Regarding claim 20, Voldman discloses further comprising: forming a second doped region (Figure 5, reference 225) in contact with the well region (Figure 5, reference 250) and the first doped region (Figure 5, reference 230), wherein the second doped region (Figure 5, reference 225) includes dopants of a different type from those of the first doped region (Figure 5, reference 230) and the well region (Figure 5, reference 250).
Response to Arguments
24.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot im view of new ground(s) of the rejection.
Conclusion
25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
August 24, 2022